Citation Nr: 0814611	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1967. He died in January 2008.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision that denied service 
connection for PTSD.

In a January 2008 statement, the veteran's surviving spouse 
informed the Board of the veteran's death and requested that 
a decision still be rendered on the issue currently on 
appeal.  The Board interprets this as a claim for accrued 
benefits.  However, in order for the RO to address any 
accrued benefits claim concerning the issue on appeal, the 
Board must first transfer jurisdiction of the issue back to 
the RO.  This decision accomplishes that action.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died in January 2008.

2.  At the time of his death, the veteran had a claim for 
service connection for PTSD pending before the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2007); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran died in January 2008.  At the 
time of his death, the veteran had a claim for service 
connection for PTSD pending before the Board.  However, as a 
matter of law, veteran's claims do not survive their deaths.  
Vda de Landicho v. Brown, 7 Vet App. 42, 47 (1994).  
Therefore, because the veteran died while his claim was 
pending, that claim is now moot.
As the veteran's claim has been rendered moot by his death, 
it is dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The veteran's claim for service connection for PTSD is 
dismissed due to the veteran's death.



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


